Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001095
                                                       30-APR-2015
                                                       01:19 PM



                          SCPW-14-0001095

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    JOHN T. ORSO, Petitioner,

                                vs.

      THE HONORABLE STEVEN ALM, JUDGE OF THE CIRCUIT COURT
   OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

                   STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
            (CR. NO. 03-1-0048; S.P.P. NO. 07-1-0050)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner John T. Orso’s
petition for a writ of mandamus, the answers filed by Respondent
State of Hawai#i and Respondent Judge, the respective supporting
documents, and the record, it appears that, on April 21, 2015,
the circuit court disposed of the pending motion for
reconsideration pursuant to the “Findings of Fact, Conclusions of
Law, and Order Granting State’s Motion for Reconsideration in
Light of New Case Law and Denying Petition for Post Conviction
Relief Without a Hearing.”    Petitioner’s request for mandamus
relief is therefore moot.    Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.
               DATED: Honolulu, Hawai#i, April 30, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2